                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION                            2020   MAY   I   I   PM   3:   39

 JOSEFINE KILUNDU,                            §
              PETITIONER,                     §
                                              §
 V.                                           §
                                                    CAUSE NO. 1:20-CV-476-LY
                                              §
 CHARLOTTE COLLINS, ET AL.,                    §
            RESPONDENTS.                       §



                                  ORDER CLOSING CASE

       Before the court is the above-styled and numbered cause. On May 8, 2020, Petitioner

Josefine Kilundu filed a Notice of Voluntary Dismissal (Doc. #3) pursuant to Rule 41(a)(1)(A)(i).

       IT IS ORDERED that the case is hereby CLOSED.

       SIGNED this                day of May, 2020.




                                            UN ED STATE DIST            CT JUDGE
